


115 HR 454 IH: To amend the Illegal Immigration and Immigrant Responsibility Act of 1996 to direct the Secretary of Homeland Security to complete the required 700-mile southwest border fencing by December 31, 2017, and for other purposes.
U.S. House of Representatives
2017-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 454
IN THE HOUSE OF REPRESENTATIVES

January 11, 2017
Mr. Ross introduced the following bill; which was referred to the Committee on Homeland Security

A BILL
To amend the Illegal Immigration and Immigrant Responsibility Act of 1996 to direct the Secretary of Homeland Security to complete the required 700-mile southwest border fencing by December 31, 2017, and for other purposes.

 
1.Short titleThis Act may be cited as Finish the Fence Act of 2017. 2.Fencing along and operational control of the southwest border (a)FencingParagraph (1) of section 102(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note) is amended— 
(1)in subparagraph (A), by inserting , not later than December 31, 2017, before construct; (2)by striking subparagraph (B); and 
(3)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively. (b)Operational controlSubsection (a) of section 2 the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367) is amended, in the matter preceding paragraph (1)— 
(1)by striking 18 months after the date of the enactment of this Act, and inserting December 31, 2017,; and (2)by inserting , in consultation with State and local officials along the international border between the United States and Mexico, including border State governors, mayors of border towns and cities, and border sheriffs, before shall. 

